         Case 1:19-mc-00032-ABJ Document 17 Filed 06/02/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION
                                                           Misc. Action No. 19-0032 (ABJ)
 OF WP COMPANY LLC




                        JOINT MOTION FOR EXTENSION OF TIME

       The United States of America and Paul Manafort respectfully submit this joint motion for

one final extension of time in which to respond to the Court’s minute order of April 29, 2020. In

support of this motion, the parties state the following:

       On January 6, 2020, the Court directed that the government and Mr. Manafort “submit a

joint filing by March 6, 2020, identifying any records requested by the petitioner that can be

unredacted in part or entirely, setting forth the basis for any continued redactions, and describing

any points of disagreement between the government and Manafort on these matters.” 1/6/2020

Minute Order.

       On March 3, 2020, and April 29, 2020, the Court granted the parties’ previous joint motions

for extensions of time (ECF No. 15 and ECF No. 16) in which to consult with one another and

make the determinations ordered by the Court regarding the records requested by the petitioner;

the current deadline is June 8, 2020. 3/3/2020 Minute Order; 4/29/2020 Minute Order.

       In the interim, counsel for the government has continued consultation with other

components in the Department of Justice, and the government and counsel for Mr. Manafort have

continued to review the records at issue to determine which redactions can be removed from the

materials requested by petitioner. These consultations were complicated by the ongoing COVID-

19 pandemic and the need to conduct these reviews and consultations remotely.
          Case 1:19-mc-00032-ABJ Document 17 Filed 06/02/20 Page 2 of 2



         On May 29, 2020, the government provided counsel for Mr. Manafort with the last of the

government’s proposals for lesser-redacted materials.         Counsel for Mr. Manafort is now

considering the government’s proposals, and the parties respectfully request additional time for

counsel for Mr. Manafort to do so, and for the parties to confer and prepare the joint report for the

Court.

         Therefore, the government and Mr. Manafort respectfully request that this Court grant one

final extension of time of 30 days to submit the joint filing to the Court identifying records that

can be lesser or entirely redacted, and describing any points of disagreement between the parties

on these matters.

                                                      Respectfully submitted,


/s/ Kevin Downing                                     MICHAEL R. SHERWIN
Kevin Downing (DC 1013984)                            Acting United States Attorney
Law Office of Kevin M. Downing
601 New Jersey Avenue NW, Suite 610                          /s/ Molly Gaston
Washington, D.C. 20001                                Molly Gaston (VA 78506)
(202) 754-1992                                        Assistant United States Attorney
kevindowning@kdowninglaw.com                          Fraud and Public Corruption Section
                                                      United States Attorney’s Office
/s/ Thomas E. Zehnle                                  555 Fourth Street NW, 5th Floor
Thomas E. Zehnle (DC 415556)                          Washington, D.C. 20530
Law Office of Thomas E. Zehnle                        (202) 252-7803
601 New Jersey Avenue NW, Suite 620                   molly.gaston@usdoj.gov
Washington D.C. 20001
(202) 368-4668
tezehnle@gmail.com

/s/ Richard W. Westling
Richard W. Westling (DC 990496)
Epstein Becker & Green, P.C.
1227 25th Street NW
Washington D.C. 20037
Tel: 202-861-1868
Fax: 202-296-2882
rwestling@ebglaw.com
